Judgment affirmed. Memorandum: We find no reversible error in the court’s failure to specify its reasons for exercising its discretion in making the order of exclusion. We note that defendant made no request for a hearing and voiced only a general objection to the court’s ruling. Moreover, *958this was a trial of a rape charge in which the Legislature has given the trial court discretion to exclude persons not directly interested (Judiciary Law, § 4; see People v Pollock, 50 NY2d 547, 550). We have considered the other grounds raised by defendant and find them to be without merit. All concur, except Doerr and Denman, JJ., who dissent and vote to reverse the judgment and grant a new trial in an opinion by Denman, J.